Exhibit 10.4

 

TDK MEDIACTIVE, INC.

 

1995 STOCK OPTION PLAN

(As Amended and Restated as of April 1, 2003)

 

  1.   Purpose

 

TDK Mediactive, Inc. (the “Company”) desires to attract and retain the best
available talent and encourage the highest level of performance in order to
continue to serve the best interests of the Company and its stockholders. By
affording key personnel the opportunity to acquire proprietary interests in the
Company and by providing them incentives to put forth maximum efforts for the
success of the business, the Amended and Restated 1995 Stock Option Plan of TDK
Mediactive, Inc. (the “Plan”) is expected to contribute to the attainment of
those objectives. This Plan amended and restates in its entirety the Amended and
Restated 1995 Stock Option Plan of Sound Source Interactive, Inc., which is the
predecessor of the Company.

 

  2.   Scope and Duration

 

Options under the Plan may be granted in the form of incentive stock options
(“Incentive Options”) as provided in Section 422 of the Internal Revenue Code of
1986, as amended (the “Code”), or in the form of non-qualified stock options
(“Non-qualified Options”) (unless otherwise indicated, references in the Plan to
“options” include Incentive Options and Non-qualified Options). The maximum
aggregate number of shares as to which options may be granted from time to time
under the Plan is 4,000,000 shares of the Company’s common stock, par value
$.001 per share (the “Common Stock”), which shares may be, in whole or in part,
authorized but unissued shares or shares reacquired by the Company. If an option
shall expire, terminate or be surrendered for cancellation for any reason
without having been exercised in full, the shares represented by the option or
portion thereof not so exercised shall (unless the Plan shall have been
terminated) become available for subsequent option grants under the Plan. The
Plan became effective on November 1, 1995, and unless terminated sooner pursuant
to Paragraph 14, shall terminate on October 31, 2005, and no option shall be
granted hereunder after that date.

 

  3.   Administration

 

The Plan shall be administered by the Board of Directors of the Company, at
their discretion, by a committee which is appointed by the Board of Directors to
perform such function (the “Committee”). The Committee shall consist of not less
than two members of the Board of Directors, each of whom shall serve at the
pleasure of the Board of Directors and shall be a “Non-Employee Director” as
defined in Rule 16b-3 pursuant to the Securities Exchange Act of 1934. Vacancies
occurring in the membership of the Committee shall be filled by appointment by
the Board of Directors.

 

The Board of Directors or the Committee, as the case may be, shall have plenary
authority in its discretion, subject to and not inconsistent with the express
provisions of the Plan, to grant options, to determine the purchase price of the
Common Stock covered by each option, the term of each option, the persons to
whom, and the time or times at which, options shall be granted and the number of
shares to be covered by each option; to designate options are Incentive Options;
to interpret the Plan; to prescribe, amend and rescind rules and regulations
relating to the Plan; to determine the terms and provisions of the option
agreements (which need not be identical) entered into in connection with options
under the Plan; and to make all other determinations deemed necessary or
advisable for the administration of the



--------------------------------------------------------------------------------

Plan. The Board of Directors or the Committee, as the case may be, may delegate
to one or more of its members or to one or more agents such administrative
duties as it may deem advisable, and the Board of Directors or the Committee, as
the case may be, or any person to whom it has delegated duties as aforesaid may
employ one or more persons to render advice with respect to any responsibility
the Board of Directors or the Committee, as the case may be, or such person may
have under the Plan.

 

  4.   Eligibility; Factors to be Considered in Granting Options

 

Incentive Options shall be limited to persons who are employees of the Company
or its present and future subsidiaries and at the grant of any option are in the
employ of the Company or its subsidiaries. In determining the employees to whom
Incentive Options shall be granted and the number of shares to be covered by
each Incentive Option, the Board of Directors or the Committee, as the case may
be, shall take into account the nature of the employees’ duties, their present
and potential contributions to the success of the Company and such other factors
as it shall deem relevant in connection with accomplishing the purposes of the
Plan. An employee who has been granted an option or options under the Plan may
be granted an additional option or options, subject, in the case of Incentive
Options, to such limitations as may be imposed by the Code on such options.
Except as provided below, a Non-qualified Option may be granted to any person,
including, but not limited to, employees, independent agents, consultants and
attorneys, who the Board of Directors or the Committee, as the case may be,
believes has contributed, or will contribute, to the success of the Company.

 

  5.   Option Price

 

The purchase price of the Common Stock covered by each option shall be
determined by the Board of Directors or the Committee, as the case may be, and
in the case of Incentive Options shall not be less than 100% of the Fair Market
Value (as defined in Paragraph 15(a) below) of a share of Common Stock on the
date on which the option is granted; provided, however, that the purchase price
of Common Stock covered by an Incentive Option granted to an employee who, at
the date of grant, owns more than 10% of the total combined voting power of all
classes of stock of the Company or of its subsidiaries (“10% Stockholder”) may
not be less than 110% of the Fair Market Value of a share of Common Stock on the
date on which the Incentive Option is granted. The purchase price of the Common
Stock covered by each option shall be subject to adjustment as provided in
Paragraph 12 below. The Board of Directors or the Committee, as the case may be,
shall determine the date on which an option is granted; in the absence of such a
determination, the date on which the Board of Directors or the Committee, as the
case may be, adopts a resolution granting an option shall be considered the date
on which such option is granted.

 

  6.   Term of Options

 

The term of each option shall not be more than ten years from the date of grant,
as the Board of Directors or the Committee, as the case may be, shall determine,
subject to earlier termination as provided in Paragraphs 10, 11 and 14 below.
Notwithstanding the foregoing, an Incentive Option granted to a 10% Stockholder
shall have a term of no more than five years.

 



 



--------------------------------------------------------------------------------

  7.   Exercise of Options

 

(a) Subject to the provisions of the Plan and unless otherwise provided in the
option agreement, options granted under the Plan shall become exercisable as
determined by the Board of Directors or the Committee, as the case may be. In
its discretion, the Board of Directors or the Committee, as the case may be,
may, in any case or cases, prescribe that options granted under the Plan become
exercisable in installments or provide that an option may be exercisable in full
immediately upon the date of its grant. The Board of Directors or the Committee,
as the case may be, may, in its sole discretion, also provide that an option
granted pursuant to the Plan shall immediately become exercisable in full upon
the happening of any of the following events: (i) the first purchase of shares
of Common Stock pursuant to a tender offer or exchange offer (other than an
offer by the Company) for all, or a majority of, the Common Stock, (ii) the
approval by the stockholders of the Company of an agreement of merger in which
the Company will not survive as an independent, publicly-owned company, a
consolidation, or a sale, exchange or other disposition of all or substantially
all of the Company’s assets, (iii) with respect to an employee, on his 65th
birthday, or (iv) with respect an employee, on the employee’s involuntary
termination from employment, subject to the limitations set forth in Paragraph
10. In the event of a question or controversy as to whether or not any of the
events hereinabove described has taken place, a determination by the Board of
Directors or the Committee, as the case may be, that such event has or has not
occurred shall be conclusive and binding upon the Company and the participants
in the Plan.

 

(b) Any option at any time granted under the Plan may contain a provision to the
effect that the optionee (or any persons entitled to act under Paragraph 11
hereof) may, at any time at which the Fair Market Value is in excess of the
exercise price and prior to exercising the option, in whole or in part, request
that the Company purchase all or any portion of the option as shall then be
exercisable at a price equal to the difference between (i) an amount equal to
the option price multiplied by the number of shares subject to that portion of
the option in respect of which such request shall be made and (ii) an amount
equal to such number of shares multiplied by the Fair Market Value of the
Company’s Common Stock on the date of purchase. The Company shall have no
obligation to make any purchase pursuant to such request, but if it elects to do
so, such portion of the option as to which the request is made shall be
surrendered to the Company. The purchase price for the portion of the option to
be so surrendered shall be paid by the Company, at the election of the Board of
Directors or the Committee, as the case may be, either in cash or in shares of
Common Stock (valued as of the date and in the manner provided in clause (ii)
above), or in any combination of cash and Common Stock which may consist, in
whole or in part, of authorized but unissued shares of Common Stock held in the
Company’s treasury. No fractional share of Common Stock shall be issued or
transferred and any fractional share shall be disregarded. Shares covered by
that portion of any option purchased by the Company pursuant hereto and
surrendered to the Company shall not be available for the granting of further
options under the Plan. All determinations to be made by the Company hereunder
shall be made by the Board of Directors or the Committee, as the case may be.

 

(c) An option may be exercised, at any time or from time to time (subject, in
the case of Incentive Options, to such restrictions as may be imposed by the
Code), as to any or all full shares as to which the option has become
exercisable until the expiration of the period set forth in Paragraph 6 hereof,
by the delivery to the Company, at its principal place of business in Los
Angeles, California, of (i) written notice of exercise in the form specified by
the Board of Directors or the Committee, as the case may be, specifying the
number of shares of Common Stock with respect to which the option is being
exercised and signed by the person exercising the option as provided herein,
(ii) payment of the purchase price, and (iii) in the case of Non-qualified
Options, payment in cash of all withholding tax obligations imposed on the
Company by reason of the exercise of the option. Upon acceptance of such notice,
receipt of payment in full, and receipt of payment of all withholding tax



--------------------------------------------------------------------------------

obligations, the Corporation shall cause to be issued a certificate representing
the shares of Common Stock purchased. In the event the person exercising the
option delivers the items specified in (i) and (ii) of this Subsection (b), but
not the item specified in (iii) hereof, if applicable, the options shall still
be considered exercised upon acceptance by the Corporation for the full number
of shares of Common Stock specified in the notice of exercise but the actual
number of shares issued shall be reduced by the smaller number of whole shares
of Common Stock which, when multiplied by the Fair Market Value of the Common
Stock as of the date the option is exercised, is sufficient to satisfy the
required amount of withholding tax.

 

(d) The purchase price of the shares as to which an option is exercised shall be
paid in full at the time of exercise. Payment shall be made in cash, which may
be paid by check or other instrument acceptable to the Corporation; in addition,
subject to a compliance with applicable laws and regulations and such conditions
as the Board of Directors or the Committee, as the case may be, in its sole
discretion, may, on a case-by-case basis, elect to accept payment in shares of
Common Stock of the Corporation which are already owned by the option holder,
valued at the Fair Market Value thereof (as defined in Paragraph 15 below) on
the date of exercise; provided, however, that no such discretion may be
exercised unless the option agreement permits the payment of the purchase price
in that manner.

 

(e) Except as provided in Paragraph 10 and 11 below, no option granted to an
employee may be exercised at any time by such employee unless such employee is
then an employee of the Company or a subsidiary.

 

  8.   Incentive Options

 

(a) With respect to Incentive Options granted, the aggregate Fair Market Value
(determined in accordance with the provisions of Paragraph 15 at the time the
Incentive Option is granted) of the Common Stock or any other stock of the
Company or its current or future subsidiary companies with respect to which
incentive stock options, as defined in Section 422 of the Code, are exercisable
for the first time by any employee during any calendar year (under all incentive
stock option plans of the Company and its parent and subsidiary companies, as
those terms are defined in Section 425 of the Code) shall not exceed $100,000.

 

(b) No Incentive Option may be awarded to a 10% Stockholder unless the exercise
price under the Incentive Option is at least 110% of the Fair Market Value and
the option expires within five years from the date of grant.

 

(c) In the event of amendments to the Code or applicable regulations relating to
Incentive Options subsequent to the date hereof, the Company may amend the
provisions of the Plan, and the Company and the employees holding options may
agree to amend outstanding option agreements, to confirm to such amendments.

 

  9.   Non-Transferability of Options

 

Options granted under the Plan shall not be transferable except upon death as
provided in Paragraph 11 below, and options may be exercised during the lifetime
of the optionee only by the optionee. Any purported transfer in violation of the
foregoing prohibition shall be void and of no force and effect.



--------------------------------------------------------------------------------

  10.   Termination of Employment

 

In the event that the employment of an employee to whom an option has been
granted under the Plan shall be terminated (except as set forth in Paragraph 11
below) such option may, subject to the provisions of the Plan, be exercised (to
the extent that the employee was entitled to do so at the termination of his
employment) at any time within 30 days after such termination, but not later
than the date on which the option terminates; provided, however, that any option
which is held by an employee whose employment is terminated for cause shall, to
the extent not theretofore exercised, automatically terminate as of the date of
termination of employment. As used herein, “cause” shall mean conduct amounting
to fraud, dishonesty, negligence, or engaging in competition or solicitations in
competition with the Company and breaches of any applicable employment agreement
between the Company and the holder. Options granted to employees under the Plan
shall not be affected by any change of duties or position so long as the holder
continues to be a regular employee of the Company or any of its current or
future subsidiaries. Any option agreement or any rules and regulations relating
to the Plan may contain such provisions as the Board of Directors or the
Committee, as the case may be, shall approve with reference to the determination
of the date employment terminates and the effect of any leave of absence.
Nothing in the Plan or in any option granted pursuant to the Plan shall confer
upon any employee any right to continue in the employ of the Company or any of
its subsidiaries or parent or affiliated companies or interfere in any way with
the right of the Company or any such subsidiary or parent or affiliated
companies to terminate such employment at any time.

 

  11.   Death or Disability of Employee

 

(a) If any employee to whom an option has been granted under the Plan shall die
or become permanently disabled while employed by the Company or a subsidiary or
within 30 days after the termination of such employment (other than termination
for cause), such option may be exercised, to the extent exercisable by the
employee on the date of death or permanent disability, at any time within one
year after the date on which the employee died or became permanently disabled,
but not later than the date on which the option terminates in accordance with
its terms.

 

(b) Upon the death of an employee while an option held by such employee is
exercisable, such option may be exercised, to the extent exercisable by the
employee on the date of death, by the beneficiary specified by such employee in
writing to the Company prior to his death or, in case no such beneficiary shall
have been specified, by a legatee or legatees of the employee under the
employee’s last will, or by the employee’s personal representatives or
distributees. No transfer of an option by the optionee by will or by the laws of
descent and distribution shall be effective to bind the Company unless the
Company shall have been furnished with written notice thereof and a copy of the
will and such other evidence as the Company may deem necessary to establish the
validity of the transfer and the acceptance by the transferor or transferees of
the terms and conditions of such option.

 

  12.   Adjustments Upon Changes in Capitalization, Etc.

 

Notwithstanding any other provision of the Plan, the Board of Directors or the
Committee, as the case may be, may, at any time, make or provide for such
adjustments to the Plan, to the number and class of shares issuable thereunder
or to any outstanding options as it shall deem appropriate to prevent dilution
or enlargement of rights, including adjustments in the event of changes in the
outstanding Common Stock by reason of stock dividends, split-ups,
recapitalizations, mergers, consolidations, combinations or exchanges of shares,
separations, reorganizations, liquidations and the like. In the event of any
offer to holders of Common Stock generally relating to the acquisition of their
shares, the Board of Directors or the Committee, as the case may be, may make
such adjustment as it deems equitable in respect of outstanding options and
rights, including in its discretion revision of outstanding



--------------------------------------------------------------------------------

options and rights so that they may be exercisable for the consideration payable
in the acquisition transaction. Any such determination by the Board of Directors
or the Committee, as the case may be, shall be exclusive. Any fractional shares
resulting from such adjustments shall be eliminated.

 

  13.   Effective Date

 

This Plan became effective on November 1, 1995.

 

  14.   Amendments and Termination

 

The Board of Directors may suspend, terminate, modify or amend the Plan without
stockholder approval, unless such approval is necessary or appropriate under any
Federal, state or other applicable law, rule or regulation. No suspension,
termination, modification or amendment of the Plan may, without the consent of
the employee to whom an option shall theretofore have been granted, affect the
rights of such employee under such option.

 

(a) As said term is used in the Plan, the “Fair Market Value” of a share of
Common Stock on any day means: (i) if the principal market for the Common Stock
is a national securities exchange or if the Common Stock is quoted on the
National Association of Securities Dealers Automated Quotation System (“NASDAQ”)
or the OTC Bulletin Board (the “OTC Bulletin Board”), the closing sales price of
the Common Stock on such day as reported by such exchange, NASDAQ, or the OTC
Bulletin Board, or on a consolidated tape reflecting transactions on such
exchange, NASDAQ, or the OTC Bulletin Board; or (ii) if the principal market for
the Common Stock is not a national securities exchange and the Common Stock is
not quoted on NASDAQ or the OTC Bulletin Board, the mean between the highest bid
and lowest asked prices for the Common Stock on such day as reported by the
National Quotation Bureau, Inc.; provided that if clauses (i) and (ii) of this
paragraph are all inapplicable, or if no trades have been made or no quotes are
available for such day, the Fair Market Value of the Common Stock shall be
determined by the Board of Directors or the Committee, as the case may be, which
determination shall be conclusive as to the Fair Market Value of the Common
Stock.

 

(b) The Board of Directors or the Committee, as the case may be, may require, as
a condition to the exercise of any options granted under the Plan, that to the
extent required at the time of exercise, (i) the shares of Common Stock reserved
for purposes of the Plan shall be duly listed, upon official notice of issuance,
upon stock exchange(s) or automated quotation system on which the Common Stock
is listed, (ii) a registration statement under the Securities Act of 1933, as
amended, with respect to the shares of Common Stock to be issued upon exercise
shall be effective, and/or (iii) the person exercising such option delivers to
the Corporation such documents, agreements and investment and other
representations as the Board of Directors or the Committee, as the case may be,
shall determine to be in the best interests of the Corporation. All certificates
for shares of stock delivered under the Plan shall be subject to such stop
transfer orders and other restrictions as the Board of Directors or the
Committee, as the case may be, may deem advisable under the rules, regulations,
and other requirements of the Securities and Exchange Commission, any stock
exchange or association upon which the Common Stock is then listed or traded,
any applicable federal or state securities law, and any applicable corporate
law, and the Board of Directors or the Committee, as the case may be, may cause
a legend or legends to be put on any such certificates to make appropriate
reference to such restrictions.

 

(c) During the term of the Plan, the Board of Directors or the Committee, as the
case may be, in its discretion, may offer one or more option holders the
opportunity to surrender any or all unexpired options for cancellation or
replacement. If any options are so surrendered, the Board of Directors or the
Committee, as the case may be, may then grant new Non-qualified or Incentive
Options



--------------------------------------------------------------------------------

to such holders for the same or different numbers of shares at higher or lower
exercise prices than the surrendered options and for the same or a different
exercise period. Such new options shall otherwise be subject to the provisions
of the Plan the same as any other option.

(d) Not later than the date as of which an amount first becomes includable in
the gross income of the optionee for federal income tax purposes with respect to
any option under the Plan, the optionee shall pay to the Company, or make
arrangements satisfactory to the Board of Directors or the Committee, as the
case may be, regarding the payment of, any federal, state and local taxes of any
kind required by law to be withheld or paid with respect to such amount. If
permitted by the Board of Directors or the Committee, as the case may be, tax
withholding or payment obligations may be settled with Common Stock, including
Common Stock that is subject to the option that gives rise to the withholding
requirement. The obligations of the Company under the Plan shall be conditional
upon such payment or arrangements and the Company or the optionee’s employer (if
not the Company) shall, to the extent permitted by law, have the right to deduct
any such taxes from any payment of any kind otherwise due to the optionee from
the Company or any of its subsidiaries.

 

(e) The Plan and all options granted and actions taken thereunder shall be
governed by and construed in accordance with the laws of the State of Delaware
(without regard to choice of law provisions).

 

(f) Any option granted under the Plan shall not be deemed compensation for
purposes of computing benefits under any retirement plan of the Company or any
of its subsidiaries and shall not affect any benefits under any other benefit
plan now or subsequently in effect under which the availability or amount of
benefits is related to the level of compensation (unless required by specific
reference in any such other plan to awards under this Plan).

 

(g) A leave of absence, unless otherwise determined by the Board of or the
Committee, as the case may be, prior to the commencement thereof, shall not be
considered a termination of employment. Any option granted under the Plan shall
not be affected by any change of employment, so long as the holder continues to
be an employee of the Company or any of its subsidiaries.

 

(h) If any of the terms or provisions of the Plan conflict with the requirements
of Rule 16b-3 under the Securities Exchange Act of 1934, as in effect from time
to time, while the Plan is subject to such Rule, or with the requirements of any
other applicable law, rule or regulation, and with respect to Incentive Options,
Section 422 of the Code, then such terms or provisions shall be deemed
inoperative to the extent they so conflict with the requirements of said Rule
16b-3 (if the Board of Directors or the Committee, as the case may be,
determines that the Plan should be in compliance with such Rule) or any such
other law, rule or regulation, and with respect to Incentive Options, Section
422 of the Code. With respect to Incentive Options, if this Plan does not
contain any provision required to be included herein under Section 422 of the
Code, such provision shall be deemed to be incorporated herein with the same
force and effect as if such provision had been set out at length herein.

 

(i) The Board of Directors or the Committee, as the case may be, may terminate
any option granted under the Plan if a written agreement relating thereto is not
executed and returned to the Corporation within 30 days after such agreement has
been delivered to the optionee for his or her execution.